Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 17, 2016

The Court of Appeals hereby passes the following order:

A17A0021. CARTERSVILLE RANCH LLC v. JAMES R. DELLINGER, JR.

      Cartersville Ranch LLC appeals the superior court’s order disposing of several
motions, including defendant James Dellinger, Jr.’s motion to cancel a conservation
easement, in this dispute over the legal ownership of mineral rights to land located
in Bartow County. We lack jurisdiction.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “[a]ll equity cases.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(2). “‘[E]quity cases’ are those in which a substantive issue on appeal involves the
legality or propriety of equitable relief sought in the superior court – whether that
relief was granted or denied.” Durham v. Durham, 291 Ga. 231, 232 (2) (728 SE2d
627) (2012) (punctuation omitted). Here, the appellate challenge to the cancellation
of the conservation easement appears to center on “the legality or propriety of
equitable relief sought in the superior court” by Dellinger, as the court granted his
motion on the ground that “[e]quity should not . . . allow” the easement to thwart
efforts to mine the property. See id. (punctuation omitted). Moreover, the ultimate
responsibility for determining appellate jurisdiction is vested in the Supreme Court.
See Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587)
(1996). Consequently, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.
Court of Appeals of the State of Georgia
                                     08/17/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.